DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 12 November, 2021.
Claims 1, 6, 7, 10, 11 and 186 have been amended.
Claims 1 - 20 are currently pending and have been examined.
The present application is a continuation-in-part of co-pending U.S. Application Number 14/979,742. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 10 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1, 10 and 16 recite “determining user data including at least age, weight, and condition of the user; automatically processing the image, metadata, and user data . . . to determine user data”. Examiner cannot determine the metes and bounds of the claims. For example, the specification discloses that an image of a machine face may include user-specified age and weight, as well as typical exercise machine information (i.e. average speed, pace, distance, calories, heart rate, time elapsed or remaining, incline, speed and so forth) (0093). However, it is unclear how, in this embodiment, a user condition can be determined. The specification provides 
Additionally, the user data and the user information appear to be determined by processing the image using OCR techniques. Examiner cannot determine how the user data is processed when the user data has already been determined. For purposes of this examination, Examiner construes the “condition of the user” as the disclosed heart rate displayed on the device. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 and 5 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Hashimoto: (US PGPUB 2009/0197739 A1) in view of Hanoun: (US PGPUB 2007/0232450 A1) in view of Pandipati et al.: (US . 
CLAIM 1
Choi discloses a data collection system that includes the following limitations:
capturing an image and metadata associated with the image utilizing a wireless device including at least a camera; (Choi 0007, 0008, 0039, 0041);
the metadata includes at least a time the image is captured and a location; (Choi 0012, 0049).
Choi discloses a system and method for processing and storing measurement data displayed on a measurement device such as a user’s weight displayed on a weight scale, a user’s blood pressure, or data from a treadmill, pedometer, “or the like”. Choi uses a portable apparatus such as a cellular phone or PDA (0092) having a camera, to capture an image of the information displayed on the measurement device. The system is further operable to form metadata associated with the image including a time the image was captured and a location at which the image was captured.
Additionally, Choi discloses the following limitations:
automatically identifying 2) the device; (Choi 0019, 0040, 0047 – 0049, 0061);
automatically processing the image and metadata utilizing the wireless device to determine user information associated with the device; (Choi 0007, 0015, 0045, 0046); 
distributing the user information associated with the device from the wireless device to one or more devices associated with the user information; (Choi 0011, 0053, 0054);
wherein the user information is utilized for health monitoring and tracking; (Choi 0060, 0080, 0081, 0089, 0090).
Choi discloses automatically identifying a user – i.e. the controller is configured to form and 
With respect to the following limitation:
the image and the metadata are associated with a device incapable of communication with an external device; wherein the device is a device incapable or unable to communicate with the wireless device; (Choi 0005, 0006) 
Choi discloses that it is known for data regarding a user (i.e. body weight, etc.) to be measured by a measurement device and transmitted to a portable apparatus. However, this scheme may cause a problem in data standardization between the measurement device and the portable device. To overcome this problem, Choi discloses image capture and data extraction process noted above. When a measurement device and a portable apparatus have a problem with data standardization, they are incapable or unable to communicate. Communication requires transmitting a message, receiving the message and understanding the message. A message that is received, but cannot be understood, as described by Choi, are unable to communicate.
With respect to the following limitation:
determine user data including at least age, weight and condition of the user; (Hashimoto 0064, 0071, 0080, 0087, Figure 5).
Hashimoto discloses an exercise device having a user interface and controller that displays various information about a user’s exercise activity. For example, the device may acquire and 
With respect to the following limitation:
automatically identifying a user that is using the device; (Hanoun 0032 – 0034)
Choi discloses receiving “information regarding a user” including “user identification information contained in the metadata” (Choi 0019, 0049, 0061). Examiner has construed this to mean “automatically identifying a user”. Nonetheless, in an effort to advance prosecution, Examiner now relies on Hanoun to teach this feature. Hanoun discloses a fitness tracking system that includes capturing and storing information for users of an exercise machine. The system includes an acquisition module that acquires an identifier of the person using the exercise machine. For example a user be identified using a PIN, RFID tag, microchip, magnetic stripe or barcode reader. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included automatically identifying the user, in accordance with the teaching of Hanoun, in order allow user information to be stored and retrieved in association with the user.
With respect to the following limitations:
distributing user information to one or more devices including at least a caregiver, guardian, or medical professional associated with the user; (Pandipati 0030, 0091, 
automatically adjusting a health regimen of the user is response to the user information associated with the device incapable of communication with an external device; (Pandipati 0013, 0016, 0017, 0029, 0045, 0059); 
Choi discloses sending user information to a remote location, but does not disclose sending user information to a caregiver, etc. or adjusting a health regimen in response (i.e. making recommendations). Pandipati discloses a diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned, sending the information to a physician and providing a recommendation for the next physical activity or dietary changes. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included sending the information to a physician and providing a recommendation, in accordance with the teaching of Pandipati, in order to help a user maintain their health.
CLAIM 2
The combination of Choi/Hashimoto/Hanoun/Pandipati discloses the limitations above relative to Claim 1. Additionally, Choi discloses the following limitations:
wherein the device is incapable of wireless communication with the wireless device capturing the image; (Choi 0005, 0006);
wherein a plurality of devices incapable of communication with the external device are identifiable (Choi 0008, 0040, 0044 – 0048).
Choi discloses that it is known for data regarding a user (i.e. body weight, etc.) to be measured by a measurement device and transmitted to a portable apparatus. However, this 
CLAIM 3
The combination of Choi/Hashimoto/Hanoun/Pandipati discloses the limitations above relative to Claim 1. Additionally, Pandipati discloses the following limitations:
wherein automatically adjusting comprises communicating the health regiment to the user utilizing one or more authorized devices; (Pandipati 0045).
Pandipati discloses recommendations that are communicated to the display of the inventive gadget. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi/Hashimoto so as to have included communicating recommendations to users, in accordance with the teaching of Pandipati, in order allow users to modify their exercise or diet.
CLAIM 5
The combination of Choi/Hashimoto/Hanoun/Pandipati discloses the limitations above relative to Claim 1. Additionally, Choi discloses the following limitations:
wherein the user information includes exercise data associated with the user as captured from the device incapable of communication with the external device; (Choi 0039); disclosing information from a treadmill and pedometer.
CLAIM 6
The combination of Choi/Hashimoto/Hanoun/Pandipati discloses the limitations above relative to Claim 1. Additionally, Choi discloses the following limitations:
the processing including at least optical character recognition and machine face recognition of the device incapable of communicating with the external device; (Choi 0046 - 0048) – disclosing standard character recognition techniques as well as recognizing the captured image as belonging to a particular device; and
Hanoun discloses the following limitation:
comparing the user information with historical data associated with the user for adjusting the health regimen; (Hanoun 0002, 0027 – 0029, 0031, 0035, 0037, 0099, 0101, 0104, 0106 – 0110, Figures 13 - 15).
Choi discloses reports based on user measurement data stored in the database, but does not expressly disclose comparing current and historical information. Hanoun discloses a fitness tracking system that includes capturing and storing information for users of an exercise machine and providing reports showing the user’s performance over time based on current and historical information used to adjust the exercise program for the user based on the results. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included comparing current and historical information, in accordance with the teaching of Hanoun, in order allow users to track their progress.
CLAIM 7
The combination of Choi/Hashimoto/Hanoun/Pandipati discloses the limitations above relative to Claims 1. Hanoun discloses the following limitation:
determining user data further includes at least exercise ability of the user; (Hanoun 0031, 0035, 0037, 0071, 0072, 0076, 0085, 0099, 0101, 0104, 0106 – 0110, Figures 13 - 15).
Choi discloses reports based on user measurement data stored in the database, but does not expressly disclose determining exercise ability. Hanoun discloses a fitness tracking system that includes capturing and storing information for users of an exercise machine and providing reports showing the user’s performance over time. Examiner construed “exercise ability” as “user performance when exercising”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included comparing current and historical information, in accordance with the teaching of Hanoun, in order allow users to track their progress.
CLAIMS 8 and 9
The combination of Choi/Hashimoto/Hanoun/Pandipati discloses the limitations above relative to Claim 7. Additionally, Choi discloses the following limitation:
the metadata including at least when the user information is captured, a type of device, a user identity, and an applicable activity; (Choi 0012, 0039, 0040). 
Choi discloses forming and storing metadata including time of capture of the image, the type of device, user identity and activities.
With respect to the following limitations:
performing outcome analysis utilizing the user information, historical data associated with the user information; (Pandipati 0028, 0031, 0045);
communicating recommendations to the user in response to the outcome analysis; (Pandipati 0017, 0045, 0059, 0062, 0063, 0066).
Pandipati discloses a diet/exercise monitoring system which includes analyzes data regarding .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Hashimoto: (US PGPUB 2009/0197739 A1) in view of Hanoun: (US PGPUB 2007/0232450 A1) in view of Pandipati et al.: (US PGPUB 2004/0162702 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1).. 
CLAIM 4
The combination of Choi/Hashimoto/Hanoun/Pandipati discloses the limitations above relative to Claim 3. With respect to the following limitations:
wherein the user is identified utilizing one or more user identifiers and one or more biometrics associated with the user; (Birrell 0007, 0032, 0036, 0042, 0047, 0051, 0053 – 0055, 0058)
Birrell discloses using biometrics as well as a user identifier to identify a user of an exercise machine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included user identification with biometrics, in accordance with the teaching of Birrell, in order allow data storage and analysis for multiple users of a common exercise machine.
Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Hashimoto: (US PGPUB 2009/0197739 A1) in view of Orfield: (US PGPUB 2017/0304679 A1). 
CLAIM 10
Choi discloses a data collection system that includes the following limitations:
A wireless device for user information collection comprising one or more cameras capturing one or more images, the one or more images are associated with a device; (Choi 0007, 0008, 0039, 0041); 
one or more processors automatically processing the one or more images to determine user information and metadata associated with the image; (Choi 0007, 0015, 0045, 0046); 
the metadata includes at least a time the image is captured and a location, and an identification of the device determined utilizing at least machine face recognition; (Choi 0012, 0019, 0040, 0044, 0047 - 0049);
one or more transceivers automatically distributing the user information regarding the device from the wireless device to one or more devices associated with the user information; (Choi 0011, 0053, 0054).
Choi discloses a system and method for processing and storing measurement data displayed on a measurement device such as a user’s weight displayed on a weight scale, a user’s blood pressure, or data from a treadmill, pedometer, “or the like”. Choi uses a portable apparatus such as a cellular phone or PDA (0092) having a camera, to capture an image of the information displayed on the measurement device. The system is further operable to form metadata associated with the image including a time the image was captured and a location at which the 
With respect to the following limitation:
the one or more images are associated with at least a device incapable of communication with an external device and a user; (Choi 0005, 0006) 
Choi discloses that it is known for data regarding a user (i.e. body weight, etc.) to be measured by a measurement device and transmitted to a portable apparatus. However, this scheme may cause a problem in data standardization between the measurement device and the portable device. To overcome this problem, Choi discloses image capture and data extraction process noted above. When a measurement device and a portable apparatus have a problem with data standardization, they are incapable or unable to communicate. Communication requires transmitting a message, receiving the message and understanding the message. A message that is received, but cannot be understood, as described by Choi, are unable to communicate.
With respect to the following limitation:
determine user data including at least age, weight and condition of the user; (Hashimoto 0064, 0071, 0080, 0087, Figure 5).
Hashimoto discloses an exercise device having a user interface and controller that displays various information about a user’s exercise activity. For example, the device may acquire and 
With respect to the following limitations:
the automatically processing including at least comparing the user information with historical user information for the user utilizing the device; (Orfield 0025).
Orfield discloses an exercise device that collects exercise metrics that allow a user to monitor the progress of his/her physical fitness. For example, the user’s strength, power output, work output, calories expenditure, repetition count, and weight resistance settings can all be tracked and compared to historical performance. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included comparing user information to historical information, in accordance with the teaching of Orfield, in order allow a user to monitor their progress.
CLAIM 11
The combination of Choi/Hashimoto/Orfield discloses the limitations above relative to Claim 10. Additionally, Choi discloses the following limitations:
the one or more processors perform at least optical character recognition and machine face recognition of the device incapable of communicating with the external device; .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Hashimoto: (US PGPUB 2009/0197739 A1) in view of Orfield: (US PGPUB 2017/0304679 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1).
CLAIM 12
The combination of Choi/Hanoun/Orfield discloses the limitations above relative to Claim 10. With respect to the following limitations:
wherein the user is identified utilizing one or more biometrics associated with the user; (Birrell 0007, 0032, 0036, 0042, 0047, 0051, 0053 – 0055, 0058)
Birrell discloses using biometrics to identify a user of an exercise machine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included user identification with biometrics, in accordance with the teaching of Birrell, in order allow data storage and analysis for multiple users of a common exercise machine.
Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Hashimoto: (US PGPUB 2009/0197739 A1) in view of Orfield: (US PGPUB 2017/0304679 A1) and in view of Pandipati et al.: (US PGPUB 2004/0162702 A1). 
CLAIM 13
The combination of Choi/Hashimoto/Orfield discloses the limitations above relative to Claim 10. Additionally, Choi discloses the following limitation:
the metadata including at least when the user information is captured, a type of device, a user identity, and an applicable activity; (Choi 0012, 0039, 0040). 
Choi discloses forming and storing metadata including time of capture of the image, the type of device, user identity and activities.
With respect to the following limitation:
determining the user information including at least age, weight and condition of the user; (Hashimoto 0064, 0071, 0080, 0087, Figure 5).
Hashimoto discloses an exercise device having a user interface and controller that displays various information about a user’s exercise activity. For example, the device may acquire and display a user’s age and weight, as well as the user’s heart rate, exercise intensity, etc. The heart rate and exercise intensity are construed as “conditions of the user”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included an age, weight and condition of the user in the display that is captured by the camera and processed to determine user information, in accordance with the teaching of Hashimoto, in order to help a user maintain their health.
With respect to the following limitations:
performing outcome analysis utilizing the user information, historical data associated with the user information; (Pandipati 0028, 0031, 0045).
Pandipati discloses a diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned, sending the information to a physician and providing a recommendation for the next physical activity or dietary changes. Therefore, it would have been obvious to one of ordinary skill in the art, before 
CLAIMS 14 - 15
The combination of Choi/Hashimoto/Orfield discloses the limitations above relative to Claims 10. With respect to the following limitations:
 automatically adjust a health regimen of the user in response to the user information; (Pandipati 0013, 0016, 0017, 0029, 0045, 0059);
communicating recommendations to the user in response to the automatically adjusting the health regimen; (Pandipati 0017, 0045, 0059, 0062, 0063, 0066).
Pandipati discloses a diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned, sending the information to a physician and providing a recommendation for the next physical activity or dietary changes. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included sending the information to a physician and providing a recommendation, in accordance with the teaching of Pandipati, in order to help a user maintain their health.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Hashimoto: (US PGPUB 2009/0197739 A1) in view of Hanoun: (US PGPUB 2007/0232450 A1).
CLAIM 16

a camera capturing one or more images associated with a device; (Choi 0007, 0008, 0039, 0041);  
a memory storing instructions; one or more processors configured to execute the instructions; (Choi 0091);
process the one or more images and metadata associated with the one or more images utilizing a wireless device to determine user information associated with the device; (Choi 0007, 0015, 0045, 0046); 
the metadata includes at least a time the image is captured and a location; (Choi 0012, 0049);
determine the identification of the device; (Choi 0012, 0019, 0040, 0044, 0047 - 0049);
distributing the user information from the wireless device to one or more devices associated with the user information; (Choi 0011, 0053, 0054).
Choi discloses a system and method for processing and storing measurement data displayed on a measurement device such as a user’s weight displayed on a weight scale, a user’s blood pressure, or data from a treadmill, pedometer, “or the like”. Choi uses a portable apparatus such as a cellular phone or PDA (0092) having a camera, to capture an image of the information displayed on the measurement device. The system is further operable to form metadata associated with the image including a time the image was captured and a location at which the image was captured. Choi discloses automatically identifying a user – i.e. the controller is configured to form and store information regarding the user of the measurement device. Choi further identifies the device by comparing the image to stored images of known devices. Choi extracts user information from the acquired image using well-known character recognition 
With respect to the following limitation:
the device is incapable of communication with the wireless device; wherein the device is a device incapable or unable to communicate with the wireless device; (Choi 0005, 0006) 
Choi discloses that it is known for data regarding a user (i.e. body weight, etc.) to be measured by a measurement device and transmitted to a portable apparatus. However, this scheme may cause a problem in data standardization between the measurement device and the portable device. To overcome this problem, Choi discloses image capture and data extraction process noted above. When a measurement device and a portable apparatus have a problem with data standardization, they are incapable or unable to communicate. Communication requires transmitting a message, receiving the message and understanding the message. A message that is received, but cannot be understood, as described by Choi, are unable to communicate.
With respect to the following limitation:
determine user data including at least age, weight and condition of the user; (Hashimoto 0064, 0071, 0080, 0087, Figure 5).
Hashimoto discloses an exercise device having a user interface and controller that displays various information about a user’s exercise activity. For example, the device may acquire and display a user’s age and weight, as well as the user’s heart rate, exercise intensity, etc. The heart rate and exercise intensity are construed as “conditions of the user”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included an age, 
With respect to the following limitation:
automatically identifying a user that is using the device; (Hanoun 0032 – 0034)
Choi discloses receiving “information regarding a user” including “user identification information contained in the metadata” (Choi 0019, 0049, 0061). Examiner has construed this to mean “automatically identifying a user”. Nonetheless, in an effort to advance prosecution, Examiner now relies on Hanoun to teach this feature. Hanoun discloses a fitness tracking system that includes capturing and storing information for users of an exercise machine. The system includes an acquisition module that acquires an identifier of the person using the exercise machine. For example a user be identified using a PIN, RFID tag, microchip, magnetic stripe or barcode reader. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included automatically identifying the user, in accordance with the teaching of Hanoun, in order allow user information to be stored and retrieved in association with the user.
CLAIM 18
The combination Choi/Hashimoto/Hanoun discloses the limitations above relative to Claim 16. Additionally, Choi discloses the following limitations:
the instructions are executed to perform machine face recognition and facial recognition of the one or more images to extract the user information and the metadata; (Gupta 0017, 0029, 0030, 0038 – 0040) – disclosing OCR and recognizing components of the image.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Hashimoto: (US PGPUB 2009/0197739 A1) in view of Hanoun: (US PGPUB 2007/0232450 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1).
CLAIM 17
The combination of Choi/Hashimoto/Hanoun discloses the limitations above relative to Claim 16. With respect to the following limitations:
identifying the user utilizing one or more biometrics to authorize the user to capture the one or more images and the metadata; (Birrell 0007, 0032, 0036, 0042, 0047, 0051, 0053 – 0055, 0058)
Birrell discloses using biometrics to identify a user of an exercise machine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included user identification with biometrics, in accordance with the teaching of Birrell, in order allow data storage and analysis for multiple users of a common exercise machine.
Claims 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Hashimoto: (US PGPUB 2009/0197739 A1) in view of Hanoun: (US PGPUB 2007/0232450 A1) in view of Pandipati et al.: (US PGPUB 2004/0162702 A1).
CLAIMS 19 - 20
The combination of Choi/Hashimoto/Hanoun discloses the limitations above relative to Claim 16. With respect to the following limitations:
the metadata including at least when the user information is captured, a type of device, a user identity, and an applicable activity; (Choi 0012, 0039, 0040). 
Choi discloses forming and storing metadata including time of capture of the image, the type of device, user identity and activities.
With respect to the following limitation:
determining the user information including at least age, weight and condition of the user; (Hashimoto 0064, 0071, 0080, 0087, Figure 5).
Hashimoto discloses an exercise device having a user interface and controller that displays various information about a user’s exercise activity. For example, the device may acquire and display a user’s age and weight, as well as the user’s heart rate, exercise intensity, etc. The heart rate and exercise intensity are construed as “conditions of the user”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included an age, weight and condition of the user in the display that is captured by the camera and processed to determine user information, in accordance with the teaching of Hashimoto, in order to help a user maintain their health.
With respect to the following limitations:
performing outcome analysis utilizing the user information, historical data associated with the user information; (Pandipati 0028, 0031, 0045);
communicating recommendations to the user in response to the outcome analysis; (Pandipati 0017, 0045, 0059, 0062, 0063, 0066).
Pandipati discloses a diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned, sending the information to a physician and providing a recommendation for the next physical activity or .
Response to Arguments
The U.S.C. 102/103 Rejections
Applicant argues that Choi teaches away from a device incapable of communication with an external device citing the ability of known devices to communicate disclosed in the background. However, Applicant ignores the next paragraph that describes devices that are unable to communicate due to a lack of standardization. It is to these devices that the invention is directed. Two devices that do not share the same transmission standard are incapable of communication with the external device. 
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered and are persuasive. Examiner agrees that the cited art does not disclose determining user data including age weight and condition. However, on further consideration, a new grounds of rejection in view of Hashimoto is made herein.
Applicant also argues that Choi fails to disclose automatically identifying the user. Choi discloses receiving a user identification that allow user data to be stored, retrieved and reported for the user. Nonetheless, in an effort to advance prosecution, examiner no relies on Hanoun to teach this feature.
Applicant does not separately argue the dependent claims.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2002/008242 A1 to Cannon et al. discloses identifying a user of an exercise machine using biometrics of the user.
US PGPUB 2015/0335950 A1 to Eder discloses and exercise machine that includes identifying the user of the machine using biometrics.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 5 January, 2022